Order, Supreme Court, New York County (Rosalyn Richter, J.), entered April 21, 2005, which, insofar as appealed from, denied plaintiffs’ motions for partial summary judgment on the issue of defendants-respondents’ liability under Labor Law § 240 (1), unanimously modified, on the law and the facts, to grant plaintiffs leave to renew the motions after completion of disclosure, and otherwise affirmed, with separate bills of costs, payable by plaintiffs.
The motions, which were made before a preliminary conference had been held and before defendants had any opportunity *381to obtain disclosure, were properly denied as premature under the circumstances presented (see McGlynn v Palace Co., 262 AD2d 116 [1999]). However, plaintiffs should have been granted leave to renew after completion of disclosure (see id.), and we modify accordingly. Concur—Saxe, J.P., Ellerin, Williams, Catterson and Malone, JJ.